Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Claim Objection
Claims 4 and 15 are objected to because of the following informalities:
(A) In claims 4 and 15, the use of phrase, "should be" renders the claims indefinite because it is unclear whether the functional limitation following the phrase is part of the claimed invention or not.
Appropriate correction is required.

Reasons of Allowance

Claims 1-3, 5-14 and 16-20 are allowed.
Claims 4 and 15 would be allowable if overcome the claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1 and 12 identify the distinct features “using, by the reinforcement learning process, the structured state index to select an action to be taken to adjust a value of a parameterized cache policy used to control operation of a cache; using the adjusted value of the parameterized cache policy for a time interval; determining a reward associated with the action; and iterating the steps of providing the structured state index to the reinforcement process, using the structured state index to select the action, using the adjusted value, and determining the reward to create a training episode for the reinforcement learning process.", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135